
	
		I
		111th CONGRESS
		2d Session
		H. R. 5506
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Connolly of
			 Virginia (for himself and Mr. Polis of
			 Colorado) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  that treatment of the issuance of any exploration plans, development production
		  plans, development operation coordination documents, and lease sales required
		  under Federal law for offshore drilling activity on the outer Continental Shelf
		  as a major Federal action significantly affecting the quality of the human
		  environment for the purposes of the National Environmental Policy Act of 1969,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Pollution Environmental Review
			 Act or OPERA.
		2.Application of
			 NEPA to offshore drilling activity
			(a)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) is amended by adding at the end the following new section:
				
					32.Application of
				National Environmental Policy Act of 1969
						(a)In
				generalThe head of any
				Federal agency shall treat the issuance of any exploration plans, development
				production plans, development operation coordination documents, and lease sales
				required under Federal law for offshore drilling activity on the outer
				Continental Shelf as a major Federal action significantly affecting the quality
				of the human environment for the purposes of section 102 of the National
				Environmental Policy Act of 1969, and requiring detailed environmental analysis
				of such proposed actions and reasonably foreseeable subsequent actions.
						(b)DefinitionsIn
				this section the term offshore drilling activity—
							(1)means drilling for
				oil or gas under a lease, or conducting a major geophysical seismic survey,
				under the Outer Continental Shelf Lands Act; and
							(2)includes such
				drilling or surveying for exploration, development, or
				production.
							.
			(b)Repeal of 30-Day
			 deadline for Approval of exploration activitiesSection 11(c)(1)
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)(1)) is amended by
			 striking The Secretary shall approve such plan, as submitted or
			 modified, within thirty days of its submission, except that the and by
			 inserting The.
			
